Exhibit 10.2

PRIVATE PLACEMENT PURCHASE AGREEMENT

                                 (the “Undersigned”), for itself and on behalf
of the accounts listed on Exhibit A hereto (“Accounts”) for whom the Undersigned
holds contractual and investment authority (each Account, as well as the
Undersigned if it is acquiring Purchased Notes (as defined below) hereunder, a
“Purchaser”), enters into this Private Placement Purchase Agreement (the
“Agreement”) with Callaway Golf Company (the “Company”) on August         , 2012
whereby the Purchaser will purchase (the “Purchase”) the Company’s
        % Convertible Senior Notes due 2019 (the “Notes”) that will be issued
pursuant to the provisions of an Indenture dated as of August         , 2012
(the “Indenture”) between the Company and Wilmington Trust, National
Association, as Trustee (the “Trustee”).

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Purchase of Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Purchasers to purchase from
the Company, and the Company hereby agrees to issue and sell to the Purchasers,
the principal amount of the Notes described below for the cash purchase price
specified below:

Principal Amount of Notes to be Purchased: $         (the “Purchased Notes”).

Purchase Price:         % of the principal amount of the Purchased Notes
($         ) (the “Purchase Price”).

The closing of the Purchase (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) the Purchasers shall deliver or cause to be delivered to the
Company the Purchase Price, and (b) the Company shall issue to each Purchaser
the principal amount of Purchased Notes specified on Exhibit A hereto (or, if
there are no Accounts, the Company shall deliver to the Undersigned, as the sole
Purchaser, the principal amount of Purchased Notes specified above); provided,
however, that the parties acknowledge that the delivery of the Purchased Notes
to the Purchaser may be delayed due to procedures and mechanics within the
system of the Depository Trust Company and that such delay will not be a default
under this Agreement so long as (i) the Company is using its best efforts to
effect the issuance of one or more global notes representing the Notes,
(ii) such delay is no longer than three business days, and (iii) interest shall
accrue on such Purchased Notes from the Closing Date. Simultaneously with or
after the Closing, the Company may issue Notes to one or more other investors,
subject to the terms of the Indenture.

Article II: Covenants, Representations and Warranties of the Purchasers

Each Purchaser (and, where specified below, the Undersigned) hereby covenants
(solely as to itself) as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Purchaser is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Purchase contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account and (ii) the principal amount of
Purchased Notes to be issued to such Account.



--------------------------------------------------------------------------------

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Purchaser and
constitutes a legal, valid and binding obligation of the Undersigned and the
Purchaser, enforceable against the Undersigned and the Purchaser in accordance
with its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (such qualifications in clauses (a) and (b) being
the “Enforceability Exceptions”). This Agreement and consummation of the
Purchase will not violate, conflict with or result in a breach of or default
under (i) the Undersigned’s or the Purchaser’s organizational documents,
(ii) any agreement or instrument to which the Undersigned or the Purchaser is a
party or by which the Undersigned or the Purchaser or any of their respective
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Undersigned or the Purchaser.

Section 2.3 Institutional Accredited Investor/Qualified Institutional Buyer. The
Purchaser is (i) an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or (ii) a
“qualified institutional buyer” within the meaning of Rule 144A promulgated
under the Securities Act (“Rule 144A”).

Section 2.4 No Related Party or 5% Stockholder Status. The Purchaser and its
affiliates (within the meaning of Rule 144 promulgated under the Securities Act)
collectively beneficially own and will beneficially own as of the Closing Date
(but without giving effect to the Purchase) (i) less than 5% of the Company’s
outstanding common stock, par value $.01 per share (the “Common Stock”) and
(ii) less than 5% of the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote (the “Voting Power”). The Purchaser is not a subsidiary, affiliate or, to
its knowledge, otherwise closely-related to any director or officer of the
Company or beneficial owner of 5% or more of the outstanding Common Stock or
Voting Power (each such director, officer or beneficial owner, a “Related
Party”). To its knowledge, no Related Party beneficially owns 5% or more of the
outstanding voting equity, or votes entitled to be cast by the outstanding
voting equity, of the Purchaser.

Section 2.5 Restricted Notes and Stock. The Purchaser (a) acknowledges that the
issuance of the Purchased Notes pursuant to the Purchase and the issuance of any
shares of Common Stock upon conversion of any of the Purchased Notes (the
“Conversion Shares”) have not been registered under the Securities Act or any
state securities laws, and the Purchased Notes and Conversion Shares are being
offered and sold in reliance upon exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless they are subsequently registered and qualified
under the Securities Act and applicable state laws or unless an exemption from
such registration and qualification is available, and that evidence of the
Purchased Notes and Conversion Shares will bear a legend to such effect, and
(b) is purchasing the Purchased Notes and Conversion Shares for investment
purposes only for the account of the Purchaser and not with any view toward a
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Purchased Notes or Conversion Shares in a manner that would
violate the registration requirements of the Securities Act. The Purchaser is
able to bear the economic risk of holding the Purchased Notes and Conversion
Shares for an indefinite period and has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment in the Purchased Notes and Conversion Shares.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Purchaser
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales (as defined
below) involving any of the Company’s securities) since the time that the
Undersigned was first contacted by either the Company, Lazard Frères & Co. LLC
or Lazard Capital Markets LLC or any other person regarding the

 

2



--------------------------------------------------------------------------------

Purchase, this Agreement or an investment in the Notes or the Company. Each of
the Undersigned and the Purchaser covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Solely for purposes of this
Section 2.6, subject to the Undersigned’s and the Purchaser’s compliance with
their respective obligations under the U.S. federal securities laws and the
Undersigned’s and the Purchaser’s respective internal policies,
(a) “Undersigned” and “Purchaser” shall not be deemed to include any employees,
subsidiaries or affiliates of the Undersigned or the Purchaser that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Purchaser’s respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account that was effected without
the advice or participation of, or such Account’s receipt of information
regarding the Purchase provided by, the Undersigned.

Section 2.7 Adequate Information; No Reliance. The Purchaser acknowledges and
agrees that (a) the Purchaser has been furnished with all materials it considers
relevant to making an investment decision to enter into the Purchase and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the
Purchaser has had a full opportunity to ask questions of the Company concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the Purchase, (c) the
Purchaser has had the opportunity to consult with its accounting, tax, financial
and legal advisors to be able to evaluate the risks involved in the Purchase and
to make an informed investment decision with respect to such Exchange and
(d) the Purchaser is not relying, and has not relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by the Company or any of its affiliates or representatives including,
without limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC,
except for (A) the publicly available filings and submissions made by the
Company with the SEC under the Exchange Act and (B) the representations and
warranties made by the Company in this Agreement.

Section 2.8 No Public Market. The Purchaser understands that no public market
exists for the Purchased Notes, and that there is no assurance that a public
market will ever develop for the Purchased Notes.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Purchasers, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Indenture, to perform its obligations hereunder and thereunder, and to
consummate the Purchase contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the Notes, and the

 

3



--------------------------------------------------------------------------------

Indenture will constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions. This Agreement, the
Indenture and consummation of the Purchase will not violate, conflict with or
result in a breach of or default under (i) the charter, bylaws or other
organizational documents of the Company, (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company.

Section 3.3 Validity of the Purchased Notes. The Purchased Notes have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Indenture and delivered to the Purchaser pursuant to
the Purchase against delivery of the Purchase Price in accordance with the terms
of this Agreement, the Purchased Notes will be valid and binding obligations of
the Company, enforceable in accordance with their terms, except that such
enforcement may be subject to the Enforceability Exceptions, and the Purchased
Notes will not be subject to any preemptive, participation, rights of first
refusal or other similar rights. Assuming the accuracy of each Purchaser’s
representations and warranties hereunder, the Purchased Notes (a) will be issued
in the Purchase exempt from the registration requirements of the Securities Act
pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D,
(b) will, at the Closing, be eligible for resale under Rule 144A, and (c) will
be issued in compliance with all applicable state and federal laws concerning
the issuance of the Purchased Notes.

Section 3.4 Validity of Common Stock. The Purchased Notes will be convertible
into the Conversion Shares in accordance with the terms of the Indenture. The
Conversion Shares have been duly authorized and reserved by the Company for
issuance upon conversion of the Purchased Notes and, when issued upon conversion
of the Purchased Notes in accordance with the terms of the Purchased Notes and
the Indenture, will be validly issued, fully paid and non-assessable, and the
issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.

Section 3.5 Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on the New York Stock Exchange.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Purchase.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

 

4



--------------------------------------------------------------------------------

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:

 

   

“COMPANY”:

 

CALLAWAY GOLF COMPANY

(in its capacities described in the first paragraph hereof)       By:        
By:     Name:         Name:     Title:         Title:    

[Signature page to Private Placement Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Purchasing Beneficial Owners

 

Name of
Beneficial Owner

  

Principal Amount of

Purchased Notes

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Form of Indenture

 

8